Templeton Global Income Fund Statement of Investments, May 31, 2012 (unaudited) Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Income Fund Statement of Investments, May 31, 2012 (unaudited) (continued) a The coupon rate shown represents the rate at period end. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2012, the aggregate value of these securities was $46,969,595, representing 4.14% of net assets. f Principal amount is stated in 100 Mexican Peso Units. g A supranational organization is an entity formed by two or more central governments through international treaties. h The security is traded on a discount basis with no stated coupon rate. i A portion or all of the security purchased on a delayed delivery basis. j Non-income producing. k The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At May 31, 2012, the Fund had the following forward exchange contracts outstanding. See Note 3 . Templeton Global Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
